DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application. 
	In Applicant’s most recent response filed 17 March 2022, claims 1, 9, 13, and 14 were amended and new claims 18-20 were added.  These amendments have been entered.

Drawings
The drawings were received on 17 March 2022.  These drawings are acceptable are acceptable for what they show; however, the following drawing objection remains:
Fig. 17, as amended, is objected to because the central recess now shown with the ref. no. “124” is not “configured to receive the rectangular portion 72 of one of the projection 60"”, as is discussed in parag. [0039] of the original disclosure for the “first recess 124”.  Instead, the newly added ref. no. “124” and its lead line should be removed and one of the ref. nos. “128” should be replaced with --124--, for example, as shown in annotated Fig. 17 below.

    PNG
    media_image1.png
    331
    721
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondeson (US Patent 2,077,613).
	Re Claim 1:  Bondeson discloses a clamp assembly comprising: 
a body (comprising fixture 12 and part 10a) having a first side (the upper side of part 10a in the orientation of Fig. 4) and a second side (the lower side of fixture 12), the body including a first channel (16), a second channel (37), a first projection (one of the ears 17) extending from the first side of the body, and a second projection (one of the ears 42) extending from the second side of the body, the first channel (16) configured to receive a first conducting member (11), the second channel (37) configured to receive a second conducting member (14), the first projection defining at least a portion (at the inner surface of ear 17; see annotated portion of Fig. 6 below) of the first channel (16), the second projection defining at least a portion (at the inner surface of ear 42; see annotated portion of Fig. 6 below) of the second channel (37); 
a first clamp member (10b) coupled to the first projection; and 
a second clamp member (38) coupled to the second projection.

    PNG
    media_image2.png
    458
    770
    media_image2.png
    Greyscale

Re Claim 2:  Bondeson discloses a clamp assembly, wherein the first channel (16) extends parallel to the second channel (37; see Fig. 4).
Re Claim 3:  Bondeson discloses a clamp assembly, wherein the first channel (16) extends perpendicular to the second channel (37; note that the fixture 12 is rotatable relative to the fixture 10 and thus the channels 37 and 16 are capable of being rotated such that they are perpendicular to each other).
Re Claim 6:  Bondeson discloses a clamp assembly, further comprising a first fastener (20) that secures the first clamp member (10b) to the body and a second fastener (43) that secures the second clamp member (38) to the body.
Re Claim 8:  Bondeson discloses a clamp assembly, wherein the first conducting member (11) is a grounding cable (“grounding pipe 11”) and the second conducting member (14) is a conducting wire.
Re Claim 9:  Bondeson discloses a clamp assembly comprising: 
a body (comprising fixture 12 and part 10a) having a first side (the upper side of part 10a in the orientation of Fig. 4) and a second side (the lower side of fixture 12), the body including a first channel (16), a second channel (37), a first pair of projections (ears 17) extending from the first side of the body, and a second pair of projections (ears 42) extending from the second side of the body, the first channel (16) configured to receive a first conducting member (11), the second channel (37) configured to receive a second conducting member (14), the first pair of projections defining at least a portion (at the inner surface of ear 17; see annotated portion of Fig. 6 above) of the first channel (16), the second pair of projections defining at least a portion (at the inner surface of ear 42; see annotated portion of Fig. 6 below) of the second channel (37); 
a first clamp member (10b) coupled to at least one of the projections in first pair of projections; and 
a second clamp member (38) coupled to at least one of the projections in second pair of projections.
Re Claim 10:  Bondeson discloses a clamp assembly, wherein the first channel (16) extends parallel to the second channel (37; see Fig. 4).
Re Claim 12:  Bondeson discloses a clamp assembly, wherein the first channel (16) extends perpendicular to the second channel (37; note that the fixture 12 is rotatable relative to the fixture 10 and thus the channels 37 and 16 are capable of being rotated such that they are perpendicular to each other).
Re Claim 15:  Bondeson discloses a clamp assembly, further comprising a first fastener (20) that secures the first clamp member (10b) to the body and a second fastener (43) that secures the second clamp member (38) to the body.
Re Claim 17:  Bondeson discloses a clamp assembly, wherein the first conducting member (11) is a grounding cable (“grounding pipe 11”) and the second conducting member (14) is a conducting wire.
Re Claim 18:  Bondeson discloses a clamp assembly, wherein the first projection (17) includes a first portion (including the inner surface of ear 17; see annotated portion of Fig. 6 above) defining a portion of the first channel (16), and a second portion (at depressed seat 23) coupled to the first clamp member (10b).
Re Claim 19:  Bondeson discloses a clamp assembly, wherein the first portion of the first projection is positioned between the first side of the body and the second portion of the first projection.
Re Claim 20:  Bondeson discloses a clamp assembly, wherein the first projection (17) includes a threaded surface (the threads of screw 20; Examiner notes that the screw 30 can be considered part of the “first projection” in combination with the ear 17 and its depressed seat 23) for securing the first clamp (10b) member via a threaded connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bondeson (US Patent 2,077,613), as applied to claims 1-3, 6, 8-10, 12, 15, and 17-20 above, and further in view of de la Borbolla (US Patent 6,986,673).
Re Claims 7 and 16:  Bondeson, as discussed for claims 1 and 9 above, wherein the second conducting member (14) has a round cross-section.
	Bondeson does not explicitly disclose wherein the first conducting member (11) has a rectangular cross-section.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
	Additionally, de la Borbolla teaches the use of a clamp assembly comprising a body (10) including a first channel (between walls 18, 19) configured to receive a first conducting member (grounding post 90), and a second channel (at 60; Fig. 1) configured to receive a second conducting member (91), and further wherein the first conducting member (90) has a rectangular cross-section and the second conducting member (91) has a round cross-section, for the purpose of securely attaching a grounding line (91) to a rectangular grounding post (90).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of  Bondeson such that the first conducting member (grounding pipe 11) has a rectangular cross-section, as taught by de la Borbolla, for the purpose of securely attaching a grounding line (14) to a rectangular grounding post, and since such a change of shape would be design choice within the skill of the art.

Allowable Subject Matter
Claims 4-5, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as to overcome the 35 USC 112 rejection of claims 13-14 above).
The following is a statement of reasons for the indication of allowable subject matter:  
Each of claims 4 and 13 require the limitation “wherein the first projection includes a rectangular portion and a cylindrical portion and the first clamp member includes a recess and an aperture, the recess receiving the rectangular portion and the cylindrical portion extending through the aperture” (emphasis added).  None of the prior art devices of record teach or disclose a clamp assembly having these elements, nor would it have been obvious to modify any of the prior art devices of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claims 4 ad 13 are considered to be allowable over the prior art of record. 
Each of claims 5 and 14 require the limitation “wherein the second projection includes a semi-circular portion and a cylindrical portion and the second clamp member includes a recess and an aperture, the recess receiving the semi-circular portion and the cylindrical portion extending through the aperture” (emphasis added).  None of the prior art devices of record teach or disclose a clamp assembly having these elements, nor would it have been obvious to modify any of the prior art devices of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claims 5 and 14 are considered to be allowable over the prior art of record. 
Claim 11 requires the limitation “wherein the first conducting member is a first flat wire, the body and the first clamp member being configured to receive a second flat wire therebetween, the first flat wire being perpendicular to the second flat wire” (emphasis added).  None of the prior art devices of record teach or disclose a clamp assembly configured in such a manner, nor would it have been obvious to modify any of the prior art devices of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 11 is considered to be allowable over the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678